1     McGREGOR W. SCOTT
      United States Attorney
2     ERIC J. CHANG
      Special Assistant U.S. Attorney
3     501 I Street, Suite 10-100
      Sacramento, CA 95814
4     (916) 554-2700

5     Attorney for Plaintiff

6
                                   IN THE UNITED STATES DISTRICT COURT
7
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
8
                                                            )   NO. 2:18-cr-00132-AC
      UNITED STATES OF AMERICA,                             )
9
                                                            )   STIPULATION TO CONTINUE STATUS
                                Plaintiff,                  )   CONFERENCE
10
                                                            )
              v.                                            )
11
                                                            )
12    TRAVIS M. GOULD                                       )   DATE: February 11, 2019
                                                            )   TIME: 9:00 a.m.
13                              Defendant.                  )   JUDGE: Hon. Allison Claire
                                                            )
14
15
               The Federal Public Defender’s Office through Linda Allison, counsel for defendant
16
      Travis M. Gould, and the United States Attorney through its respective counsel Eric Chang,
17
      hereby stipulate to continue the status conference scheduled for February 11, 2019 at 9:00 a.m. to
18
      May 7, 2019 at 2:00 p.m. for a Change of Plea.
19
               Mr. Gould requires further time to (1) review discovery, which includes dozens pages of
20
      reports relating to mathematical calculations of restitution damages, (2) conduct investigation on
21
      the facts of the case, (3) and consult with counsel. The parties agree May 7, 2019 represents the
22
      best date for a Change of Plea.
23
               Based on the foregoing, the parties agree time under the Speedy Trial Act should be
24
      excluded from this order’s date, through and including May 7, 2019, pursuant to 18 U.S.C. §
25
      3161(h)(7)(A) and (B)(iv)(reasonable time to prepare) and General Order 479, Local Code T4.
26
      ///
27
      ///
28
      Stipulation and Order to Continue Status Conference
     and Set Change of Plea
                                                            Respectfully submitted,
1
      DATE: February 11, 2019                               HEATHER E. WILLIAMS
2                                                           Federal Defender

3                                                           /s/ Linda C. Allison
                                                            LINDA C. ALLISON
4                                                           Assistant Federal Defender
                                                            Attorney for Travis Gould
5
6
      DATED: February 11, 2019                              McGREGOR W. SCOTT
7                                                           United States Attorney

8                                                           /s/ Eric Chang
                                                            Eric Chang
9                                                           Special Assistant United States Attorney
                                                            Attorney for Plaintiff
10
11                                   [PROPOSED] FINDINGS AND ORDER

12             IT IS SO ORDERED, that the status conference is continued to May 7, 2019 at 2:00 p.m.

13    for a Change of Plea. The Court further finds that time under the Speedy Trial Act, 18 U.S.C.

14    § 3161 et seq., be excluded from computation of time pursuant to § 3161(h)(7)(A), (B)(iv), and

15    Local Code T4, and that the ends of justice served in granting the continuance outweigh the best

16    interests of the public and the defendant in a speedy trial. Time is excluded from the date of this

17    order through May 7, 2019.

18
19             FOUND AND ORDERED this 11th day of February 2019.

20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status Conference
     and Set Change of Plea
